Citation Nr: 0829157	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to a restoration of a 10 percent disability 
rating for service-connected left (nondominant) shoulder 
radiculopathy, currently evaluated as zero percent disabling.

2.  Entitlement to a restoration of a 10 percent disability 
rating for service-connected right lower extremity 
radiculopathy, currently evaluated as zero percent disabling.

3.  Entitlement to a restoration of a 10 percent disability 
rating for service-connected left lower extremity 
radiculopathy, currently evaluated as zero percent disabling.

4.  Entitlement to a compensable evaluation for service-
connected left shoulder radiculopathy.

5.  Entitlement to a compensable evaluation for service-
connected right lower extremity radiculopathy.

6.  Entitlement to a compensable evaluation for service-
connected left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
January 1985, January to June 1991, and April 2000 to August 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the RO.  

In February 2008, the veteran testified at a hearing before 
the undersigned at the Las Vegas RO.

The Board observes that the issues entailed herein were 
characterized as follows:

Entitlement to a restoration of a 10 percent disability 
rating for service-connected left (nondominant) shoulder 
radiculopathy, currently evaluated as zero percent disabling 
and entitlement to an increased rating for service-connected 
left shoulder radiculopathy.

Entitlement to a restoration of a 10 percent disability 
rating for service-connected right lower extremity 
radiculopathy, currently evaluated as zero percent disabling 
and entitlement to an increased rating for service-connected 
right lower extremity radiculopathy.

Entitlement to a restoration of a 10 percent disability 
rating for service-connected left lower extremity 
radiculopathy, currently evaluated as zero percent disabling 
and entitlement to an increased rating for service-connected 
left lower extremity radiculopathy.

The Board can at this time address only a portion of each 
issue enumerated above and thus characterized each of the 
foregoing as two separate issues.

The issues of entitlement to a compensable evaluation for 
service-connected left shoulder radiculopathy, entitlement to 
a compensable evaluation for service-connected right lower 
extremity radiculopathy, and entitlement to a compensable 
evaluation for service-connected left lower extremity 
radiculopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder 
radiculopathy, right lower extremity radiculopathy, and left 
lower extremity radiculopathy were rated 10 percent disabling 
for less than five years when the RO reduced the respective 
ratings to zero percent.



2. The RO's decision to reduce the evaluation for left 
shoulder radiculopathy from 10 percent to a noncompensable 
evaluation was supported by the evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

3.  The RO's decision to reduce the evaluation for right 
lower extremity radiculopathy from 10 percent to a 
noncompensable evaluation was supported by the evidence 
contained in the record at the time of the reduction and was 
made in compliance with applicable due process laws and 
regulations.

4.  The RO's decision to reduce the evaluation for left lower 
extremity radiculopathy from 10 percent to a noncompensable 
evaluation was supported by the evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of April 2006 implementing the proposed reductions 
in the disability ratings assigned for left shoulder 
radiculopathy, right lower extremity radiculopathy, and left 
lower extremity radiculopathy from 10 percent to zero percent 
respectively.  38 C.F.R. § 3.105(e) (2007).

2.  The reduction of the veteran's disability rating for left 
(nondominant) shoulder radiculopathy from 10 percent to zero 
percent was warranted, and the requirements for restoration 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a, 4.124a, Diagnostic Codes 5203, 
8510 (2007).

3.  The reduction of the veteran's disability rating for 
right lower extremity radiculopathy from 10 percent to zero 
percent was warranted, and the requirements for restoration 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8520 (2007).

4.  The reduction of the veteran's disability rating for left 
lower extremity radiculopathy from 10 percent to zero percent 
was warranted, and the requirements for restoration have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the procedures applicable to the reductions 
from 10 percent ratings to lesser ratings are specified in 
that rating code and require the schedular reductions to be 
conducted in accordance with 38 C.F.R. § 3.105.  Section 
3.105(e) sets forth procedural requirements for reductions in 
disability compensation ratings.  When a reduction is 
anticipated, the beneficiary must be notified of the proposed 
reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period 
of at least 60 days to submit additional evidence to show 
that the rating should not be reduced.  After the allotted 
period, if no additional evidence has been submitted, final 
rating action will be taken and the rating will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
of VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence 
which may be used in such determinations); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)) (standards for review 
of evidence).  Therefore, no further discussion of VCAA as to 
the issues addressed herein is required.

Law and Regulations 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The provisions of 38 C.F.R. § 4.27 (2007) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2007).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  The Court 
has consistently held that when an RO reduces a veteran's 
disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown, supra.  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2007).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).

Discussion

For the reasons expressed below, the Board concludes that the 
reduction in the assigned disability ratings from 10 percent 
to zero percent were done in a procedurally correct manner, 
and that the evidence does not demonstrate that a 
continuation of the 10 percent disability ratings is 
appropriate.

Left shoulder 

The veteran was awarded a 10 percent disability rating for 
left shoulder radiculopathy by September 2003 rating 
decision.  When the veteran's rating for the foregoing 
disability was reduced in April 2006 effective August 1, 
2006, it had been in effect for less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply, and a single reexamination disclosing improvement 
in disabilities is sufficient warrant reduction in the 
ratings.  See 38 C.F.R. § 3.344(c).

The veteran was informed of the proposed reductions in a 
January 2006 letter and was offered the opportunity to 
identify and/or submit evidence.  No additional evidence or 
information was submitted, and the veteran's disability 
rating was reduced in an April 2006 rating decision.  Based 
on this procedural history, the Board concludes that the 
reduction  was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the veteran received appropriate notice of the 
proposed reduction and was accorded the opportunity to 
respond.

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that his disability rating 
should not have been reduced based on the evidence.

The veteran's 10 percent disability rating for left shoulder 
radiculopathy was reduced to zero percent based on a December 
2005 VA neurologic examination report.  In this report, the 
VA examiner noted that the veteran's left shoulder revealed 
no functional impairment and that the clinical examination 
did not correspond with assertions by the veteran regarding 
numbness of the left shoulder.  

Pursuant to this evidence, the RO reduced the veteran's 
disability rating, stating:

As there is no evidence of disturbed sensation or malunion of 
the [left] shoulder and sustained improvement has been shown, 
a [zero] percent evaluation is assigned.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Under Diagnostic Code 8510, a rating of 60 percent is 
assignable for complete paralysis of the minor extremity (all 
shoulder movements lost or severely affected, hand and wrist 
movements not affected).  A rating of 40 percent is 
assignable for severe incomplete paralysis of the minor 
extremity.  A rating of 30 percent is assignable for moderate 
incomplete paralysis of the minor extremity.  A rating of 20 
percent is assignable for mild incomplete paralysis of the 
minor extremity.  38 C.F.R. § 4.124a.

Under Diagnostic Code 5203 pertaining to impairment of the 
clavicle or scapula, dislocation warrants a 20 percent 
evaluation, nonunion with loose movement warrants a 20 
percent evaluation, nonunion without loose movement warrants 
a 10 percent evaluation, and malunion warrants a 10 percent 
evaluation.  The disability can also be rated on impairment 
of function of a contiguous joint.  38 C.F.R. § 4.71a.  

The RO's decision appears to be congruent with the evidence 
then of record, namely the report of the December 2005 
examination indicating no sign of disturbed sensation or 
malunion of the left shoulder.  The veteran's August 2003 
pre-discharge examination, by contrast, revealed signs of 
radiculopathy with pain on motion.  Moreover, there are of 
record no VA outpatient treatment records prior to the 
reduction, suggestive of impairment of the left clavicle or 
scapula or incomplete mild paralysis.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  Absent any neurologic 
or orthopedic symptomatology, no more than a zero percent 
evaluation can be assigned under either diagnostic code 
mentioned above.  38 C.F.R. § 4.31.

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
December 2005 VA examination are congruent with a zero 
percent disability rating for the service-connected left 
shoulder disability, and that the reduction from the 
previously assigned 10 percent rating by the RO was 
warranted.  See Brown, supra; Kitchens, supra.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for the service-
connected left shoulder disability from 10 percent to zero 
percent, effective August 1, 2006.

Lower extremities

The veteran was awarded a 10 percent disability rating for 
his right lower extremity radiculopathy, and he was awarded a 
10 percent rating for his left lower extremity radiculopathy 
by September 2003 rating decision.  When the veteran's 
ratings for the foregoing disabilities were reduced in April 
2006 effective August 1, 2006, they had been in effect for 
less than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply, and a single reexamination 
disclosing improvement in disabilities is sufficient warrant 
reduction in the ratings.  See 38 C.F.R. § 3.344(c).

The veteran was informed of the proposed reductions in a 
January 2006 letter and was offered the opportunity to 
identify and/or submit evidence.  No additional evidence or 
information was submitted, and the veteran's disability 
ratings were reduced in an April 2006 rating decision.  Based 
on this procedural history, the Board concludes that the 
reductions were done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the veteran received appropriate notice of the 
proposed reductions and was accorded the opportunity to 
respond.

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that his disability ratings 
should not have been reduced based on the evidence.

The veteran's 10 percent disability ratings for right lower 
extremity and left lower extremity radiculopathy were reduced 
to zero percent based on a December 2005 VA neurologic 
examination report.  In this report, the VA examiner noted 
that the inspection of the lumbosacral spine revealed normal 
lordosis and no abnormal curvatures and involvement of the 
left branch of the left femoral nerve and of the right 
sciatic nerve only by history.  The diagnosis was of 
degenerative disc disease by history alone involving the 
cutaneous lateral branch of the left femoral nerve and the 
right sciatic nerve only by history.  

Pursuant to this evidence, the RO reduced the veteran's 
disability ratings, indicating that there was no evidence of 
disturbed sensation below the knees and that sustained 
improvement has been shown regarding the right lower 
extremity and left lower extremity.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating is assigned for moderately severe 
incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent rating is assigned for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The RO's decision appears to be congruent with the evidence 
then of record, namely the report of the December 2005 
examination indicating no sign of sciatic nerve impairment.  
The veteran's August 2003 pre-discharge examination, by 
contrast, revealed bilateral numbness of the lower 
extremities on testing and pain with straight leg raising, 
bilaterally.  Moreover, there are of record no VA outpatient 
treatment records prior to the reduction, suggestive of mild 
incomplete paralysis of the sciatic nerve.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  Absent any neurologic 
symptomatology, no more than a zero percent evaluation can be 
assigned under Diagnostic Code 8520.  38 C.F.R. § 4.31.

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
December 2005 VA examination are congruent with a zero 
percent disability rating for the service-connected right 
lower extremity radiculopathy and left lower extremity 
radiculopathy, and that the reductions from the previously 
assigned 10 percent ratings by the RO were warranted.  See 
Brown, supra; Kitchens, supra.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned ratings for the service-
connected right lower extremity disability and left lower 
extremity disability from 10 percent to zero percent, 
effective August 1, 2006.


ORDER

The appeal, as decided herein, is denied.


REMAND

A remand is necessary for further procedural and evidentiary 
development.

At his February 2008 hearing, the veteran noted that his 
symptomatology related to the service-connected left shoulder 
radiculopathy, right lower extremity radiculopathy, and left 
lower extremity radiculopathy had worsened since his last VA 
examination in November 2007.  As well, in the October 2007 
supplemental statement of the case, the RO conceded that the 
veteran suffered from radiculopathy of the left shoulder and 
the lower extremities but indicated that the symptoms 
associated with such were subsumed by the symptoms associated 
the service-connected degenerative disc disease of the 
cervical spine and the service-connected degenerative disc 
disease of the lumbar spine.  Indeed, these disabilities are 
rated under Diagnostic Code 5293 which pertains to 
intervertebral disc syndrome.  

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2007); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  Indeed, in evaluating disabilities of 
the spine, the rating schedule provides that objective 
neurological abnormalities separate ratings are appropriate.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Notes 1.

Finally, in order to evaluate the increased rating issues 
herein, the Board requires a VA medical examination in order 
to determine which disability symptoms are associated the 
cervical spine, lumbar spine, left shoulder radiculopathy, 
right lower extremity radiculopathy, and left lower extremity 
radiculopathy and for an opinion regarding whether the left 
shoulder radiculopathy, right lower extremity radiculopathy, 
and left lower extremity radiculopathy are disabilities 
distinct from the service-connected cervical spine and lumbar 
spine disabilities.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit or 
ask the Secretary to obtain that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

An amended VCAA notice must contain sufficient information to 
satisfy the mandates of the Court set forth in Vazquez-
Flores.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that includes the information 
specified by the Court in Vazquez-
Flores.  Specifically, the RO should 
inform the veteran that he may submit 
evidence showing the effects of the 
worsening or increase in severity of 
his right shoulder radiculopathy, right 
lower extremity radiculopathy, and left 
lower extremity radiculopathy upon his 
employment and daily life.

2.  Schedule a VA medical examination 
to determine the nature and severity of 
the veteran's left shoulder 
radiculopathy, right lower extremity 
radiculopathy, and left lower extremity 
radiculopathy.  All appropriate 
diagnoses should be assigned.  Range of 
motion studies should be provided.  
With respect to 

the left shoulder, the examiner should 
state whether there is any ankylosis, 
guarding of movement, deformity, 
dislocation, malunion, or nonunion.  
Any neurological impairment involving 
the left upper extremity (shoulder) or 
lower extremities should be described 
as mild, moderate, or severe incomplete 
paralysis.  

The examiner must also determine which 
disability symptoms are associated the 
cervical spine, lumbar spine, left 
shoulder radiculopathy, right lower 
extremity radiculopathy, and left lower 
extremity radiculopathy.  In so doing, 
the examiner must provide an opinion 
regarding whether the left shoulder 
radiculopathy, right lower extremity 
radiculopathy, and/or left lower 
extremity radiculopathy are 
disabilities separate and distinct from 
the service-connected cervical spine 
and lumbar spine disabilities.  
Rationale for these opinions should be 
provided.

3.  Undertake any other development 
deemed necessary and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should 
be issued a supplemental statement of 
the case.  The veteran and his 
representative should be given an 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


